DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 11 August 2022 is acknowledged.  The traversal between Groups I and II and Groups I and III is on the grounds that the Office has not established that the proposed alternative is a materially different process of making the product.  This is not found persuasive because applicant has implicitly acknowledged in the specification that the wet and dry methods are materially different processes (e.g. see paragraphs 0118-0120 on page 50 of the specification).  The traversal between Groups II and III is on the groups that the Office has not indicated any of distinctness listed in MPEP 606.05(j).  This is not persuasive because, as was noted in paragraph 4 of the Action mailed 10 March 2021, the inventions have different modes of operation, do not overlap in scope (as evident by their different modes of operation), and there is nothing of record to show them to be obvious variant.  If the applicant disagrees with this last point, the applicant is invited to add a statement to the record acknowledging them to be obvious variants.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11, 12, 15, and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 11 August 2022.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-10, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Murotani et al. (US 2014/0302332 A1).
	Murotani et al. is directed a fluorinated ether and coating liquid containing the fluorinated ether applied to a substrate to form a surface-treated layer (paragraph 0001).  The fluorinated ether compound has a chain ()n with a hydrolyszable silyl group on at least one terminal of the chain and wherein  is a C1-2 oxyperfluoroalkylene group and  is a C3-6 oxyperfluoroalkylene group (paragraph 0036).  Groups  and  may be alternately arranged (paragraph 0091).  Each () group preferably contains a total of 2 or 3 () and () groups; when () contains a total of 3 groups, it preferably contains 2 () groups (paragraph 0045).  An () group that contains a total of two groups results in a fluorinated ether wherein the proportion of group () to the total number of groups is 0.5; an () group that contains 3 groups with 2 () groups results in a fluorinated ether wherein the proportion of group () to the total number of groups is 0.33.  Specific examples of () include embodiments wherein  is (CF2CF2O) and  is (CF2CF2CF2CF2CF2O) (paragraphs 0106, 0112, 0113) or (CF2CF2CF2CF2CF2CF2O) (paragraph 0115).  The coating liquid may comprise a fluorinated ether as the medium (paragraphs 0303-0304).  The fluorinated ether has a general structure:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

that satisfies the limitations of formula (11) in claim 6 since A in the above formula may be B and B comprises a terminal hydrolysable silyl group (paragraphs 0056-0075).  This structure further satisfies the limitations of claim 7 for at least the reason that B of formula (1) in Murotani et al. can be:


	-Rf7C(O)NHCkH2k-SiLmR3-m (corresponding to formula (g1) in claim 7 where X1 is -C(O)NH-, p is 1, and Q1 is an alkylene group),
	-Rf7(CH2)2-SiLmR3-m (corresponding to formula (g1) in claim 7 wherein p is zero and Q1 is (CH2)2, and
	-Rf7(CH2)3-SiLmR3-m (corresponding to formula (g1) in claim 7 wherein p is zero and Q1 is (CH2)3.

	While the Examples of Murotani et al. do not include embodiments wherein the  unit is a C5-6 oxyperfluoroalkylene group or where there are silyl groups on both terminal of the fluorinated ether, one of ordinary skill in the art would have immediately envisaged such compounds based on the specific examples of ()n and A recited.  Alternatively, it would have been obvious to one of ordinary skill in the art to use any of the specifically recited examples of ()n  and A since the courts have held the selection of a known material (e.g. the () unit recited in paragraph 0106) based on its suitability for its intended use (e.g. () unit in the fluorinated ether compound of Murotani et al.) supported a prima facie obviousness determination.  See MPEP 2144.07.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787